Citation Nr: 0122242	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  98-10 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease, to 
include left ventricular hypertrophy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1957 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO denied service connection for 
hypertension and heart disease.

The Board notes that the veteran requested a hearing before 
the Board in his July 1998 Form 9.  The record indicates that 
a Board hearing was scheduled on July 9, 2001 and that the 
veteran failed to appear.  Therefore, the Board finds that 
there is no Board hearing pending at this time.

The veteran testified at a hearing held at the RO before the 
regional hearing officer in July 1998.


FINDINGS OF FACT

1.  The veteran's hypertension was not shown to be present 
until many years after separation from service and there is 
no tenable basis for relating the onset of the condition to 
service.

2.  The veteran's left ventricular hypertrophy was not shown 
to be present until many years after separation from service 
and there is no tenable basis for relating the onset of the 
condition to service.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  Heart disease, to include left ventricular hypertrophy, 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran disagrees with the RO in its decision denying his 
claim for service connection for hypertension and heart 
disease.  He asserts that he was treated for hypertension 
during service and within the presumptive period after 
service.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veteran's Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The act is applicable to all claims filed on or after 
the date of the enactment, November 9, 2000, or filed before 
the date of enactment and not yet final as of the date.  
VCAA, § 7, subpart (a), 114 Stat. 2096.2099 (2000).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and his 
representative if represented, of any information need to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

In this case, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes the discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statement of the case (SSOC), statements made to the veteran 
during his hearing at the RO before the regional hearing 
officer in July 1998, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirement.  The RO also supplied the veteran 
with the applicable regulations in the SOC, SSOC and a letter 
dated June 2001 specifically informing the veteran of the 
VA's duties under the VCAA.  The VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records.  The file contains records dating from the veteran's 
enlistment in April 1957 to his separation exam conducted in 
January 1980.  The veteran stated in his July 1998 hearing 
that he believed additional records regarding his 
hypertension existed.  However, attempts on the part of both 
the VA and the veteran have proved unsuccessful in obtaining 
additional records.

Specifically, the veteran stated in his July 1998 hearing 
that he was treated at Travis Air Force Base from 1968 to 
1970 and Fitzsimons Army Medical Center from 1971 to 1976 for 
his hypertension and heart conditions.  Record searches in 
January and March 1999 could not locate any such records.  In 
addition, the veteran stated a private physician is currently 
treating him.  In November of 1998 the VA sent a letter to 
the veteran's physician requesting copies of the veteran's 
medical records.  No records were received.  The veteran was 
notified that the records had not been received and given 
notice that he would need to supply the records to the VA 
himself.  The veteran's representative acknowledges in an 
informal hearing presentation dated August 2001 that all 
attempts to obtain additional medical records not already in 
the veteran's file have been unsuccessful.

The RO has obtained the veteran's service medical records, VA 
treatment records dating from 1990 to 1997, a VA examination 
conducted in September 1997, and the veteran has been 
afforded a personal hearing.  The Board is unaware of any 
additional relevant evidence that is available.  The veteran 
has not referenced any obtainable evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of this claim.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as cardiovascular disease and hypertension, is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d).

The Board carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant 
of service connection for hypertension and heart disease, to 
include left ventricular hypertrophy.  The reasons follow.  
The veteran's service medical records include records of six 
examinations between April 1957 and January 1980 where the 
veteran's blood pressure was taken.  The veteran's blood 
pressure ranged from 118/70 to 120/80 for that entire period.  
In addition, when giving his dental patient history for 
dental visits in April 1977, December 1978 and February 1980 
the veteran stated that he had not been treated for 
hypertension.  In an exam in 1970, when the veteran gave his 
medical history, he denied having hypertension, dizziness or 
heart problems.  Finally, no notes of hypertension or heart 
problems were made in the record of his separation 
examination conducted in January 1980.  As there is no 
evidence of hypertension or heart disease in service, the 
service medical records are evidence against the veteran's 
claims.

The post-service evidence that is of record includes the 
veteran's VA treatment records from 1990 to 1997 which 
reflect treatment for hypertension, but generally do not 
contain any history of the disorder or any medical opinion 
relating the disease to service.  Records indicate the 
veteran had an elevated blood pressure in 1990, but he was 
not diagnosed with high blood pressure until 1992.  In a 
September 1997 VA examination report, the examiner entered 
diagnoses of hypertension and left ventricular hypertrophy.  
He did not attribute either diagnosis to the veteran's 
service.  The Board finds that the post service records do 
not establish manifestations of hypertension and/or heart 
disease to a compensable degree within one year following his 
discharge from service.  Such is additional evidence against 
the veteran's claims.

The veteran testified in support of his claim during a 
hearing held before the regional hearing officer in July 
1998. He stated that he had been treated for hypertension at 
the Fitzsimons Medical Center beginning in 1980 and that he 
began taking medication for his hypertension roughly three 
years after he retired from active service.  The veteran said 
that his wife's records and records pertaining to the 
veteran's neck problems were located, but no records 
pertaining to his treatment for hypertension could be 
located.  The Board notes that the veteran's medical records 
include an entry dated in May 1990 where the history 
indicates that the veteran has neither a diagnosis of 
hypertension, nor a prescription to treat hypertension.

The only evidence that supports a nexus between hypertension 
and left ventricular hypertrophy and service are the 
veteran's statements and testimony.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
the hearsay medical evidence, as transmitted by a lay person, 
is not sufficient to support a claim because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  Accordingly, 
the veteran's statements and testimony would not establish a 
basis to grant service connection for hypertension and heart 
disease, to include left ventricular hypertrophy.

For the reasons stated above, the Board finds that the 
evidence does not reasonably demonstrate that the veteran's 
hypertension and heart disease were present until many years 
after separation from service and are not shown to be related 
to service.  Accordingly the Board concludes that 
hypertension and heart disease, to include left ventricular 
hypertrophy, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for hypertension and heart disease is 
denied.

Service connection for heart disease, to include left 
ventricular hypertrophy, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

